UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Red Reef Laboratories International, Inc. (Name of small business issuer in its Charter) Florida 75-3086416 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 450 Fairway Drive, #103 Deerfield Beach, FL33441 (Address of principal executive offices) 954-725-9475 (Issuer's telephone number, including area code) Greentree Financial Group, Inc. 7951 SW 6th ST Suite 216 Plantation, FL33324 (954) 424-2345 Tel (954) 424-2230 Fax (Name, address and telephone of agent for service) Copies to: JPF Securities Law, LLC 17111 Kenton Drive Suite 100B Cornelius, NC 28031 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this registration statement. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act of 1933 registration number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. [ ] Table of Contents CALCULATION OF REGISTRATION FEE (1)(2) Title of each class of securities to be registered Amount to be Registered Proposed maximum Offering price per Unit (1) Proposed maximum Aggregate offering Price(1) Amount of Registration Fee (1) Common Stock ($.001 par value) 224,604,546(2) $.01 $2,246,045 $68.95 Totals 224,604,546 $.01 $2,246,045 $68.95 (1) Estimated pursuant to Rule 457 solely for the purpose of calculating the registration fee for the shares of common stock. The registration fee for the shares of common stock is based upon a value of $.01. (2) 224,604,546 shares proposed to be offered by the Selling Security Holders. The information in this prospectus is not complete and may be changed. Red Reef Laboratories International, Inc. and the Selling Security Holders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. We hereby file this registration statement on such date or dates as may be necessary to delay its effective date until we shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. SUBJECT TO COMPLETION, DATED DECEMBER 4, 2007 RED REEF LABORATORIES INTERNATIONAL, INC. 224,604,546 shares of Common Stock Our Selling Security Holders are offering 224,604,546 shares of our common stock for sale to the public. The Selling Security Holders are expected to offer and sell their shares through their own securities broker-dealers or in private transactions. The Selling Security Holders may continue to offer their shares until sold, as long as we maintain a current prospectus to cover the sales. We will not receive any proceeds from sales of shares by our Selling Security Holders. We will pay all expenses of registering all of the securities registered hereunder. Bid and ask prices for our common stock are quoted, and the last sale is reported, on the “pink sheets” under the symbol "RRLB.PK." On December 3, 2007, the last sale price of our common stock as reported was $.012.Our common stock is not currently quoted on the OTCCB or any other national exchange and therefore, in accordance, the price of $0.01 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board or any other national exchange at which time the shares may be sold at prevailing market prices or privately negotiated prices.We may reserve the right for resales at market prices or private negotiating prices, after the securities are quoted on the OTCBB or listed on an exchange. The Selling Security Holders are registering their shares for salein order to recoup some of their initial investment to the company. Also, many of the shares held by the Selling Security Holders were issued for consulting services to us, rather than for long term investment in, Red Reef Laboratories. The Selling Securities Holders will sell their shares at prevailing market prices at such time, if and when, the shares are traded on the Over-The-Counter Bulletin Board. In the event of such trading, however, there can be no assurance that we will find a market maker willing to work with us, or that our application for quotation on the Over-The-Counter Bulletin Board will be accepted. These securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this preliminary prospectus is December 4, 2007 2 TABLE OF CONTENTS Part I - Prospectus Information Page 1. Front Cover Page of Prospectus 1 2. Inside Front Cover Page of Prospectus 2 3. Summary Information 4 Risk Factors 8 4. Use of Proceeds 11 5. Determination of Offering Price 11 6. Dilution 11 7. Selling Security Holders 11 8. Plan of Distribution 13 9. Legal Proceedings 14 10. Directors, Executive Officers, Promoters and Control Persons 14 11. Security Ownership of Certain Beneficial Owners and Management 17 12. Description of Securities 19 13. Interest of Named Experts and Counsel 20 14. Disclosure of Commission Position on Indemnification For Securities Act Liabilities 20 15. Organization Within Last Five Years 20 16. Description of Business 21 17. Management's Discussion and Analysis 33 18. Description of Property 38 19. Certain Relationships and Related Transactions 38 20. Market for Common Equity and Related Stockholder Matters 39 21. Executive Compensation 42 22. Financial Statements 43 23. Changes in and Disagreements with Accountants on Accounting And Financial Disclosure 80 Part II – Information Not Required in Prospectus 24. Indemnification of Directors and Officers 80 25. Other Expenses of Issuance and Distribution 80 26. Recent Sales of Unregistered Securities 81 27. Exhibits 85-86 28. Undertakings 87 SIGNATURES 88 3 Table of Contents ITEM 3.SUMMARY INFORMATION AND RISK FACTORS PROSPECTUS SUMMARY The following summary highlights the more detailed information and financial statements (with notes) appearing elsewhere in this prospectus.It is only a summary.We urge you to read the entire prospectus carefully, especially the risks of investing in our common stock as discussed in the Risk Factors beginning on page 8. OUR COMPANY. Red Reef Laboratories International, Inc. (the "Company," “we”, “our”, “RRLB”) is a highly specialized company focusing on providing superior surface decontamination products and specialized services in the fight against bacteria, viruses and fungi (mold) infestations of our living environment. We were founded to develop, manufacture, distribute and sell surface disinfectants, which are inherently non-toxic, posing no hazard to people who use them and which are environmentally friendly, decomposing into harmless naturally occurring organic molecules. In 2003, the United States Marine Corps authorized and funded the testing of one of our proprietary formulations against weaponized Anthrax on two occasions at separate government laboratory facilities. Each test indicated our formula achieved a 99.999999% kill rate in less than thirty minutes. To this end, we have developed several products that have been registered with the Environmental Protection Agency (EPA) as well as proprietary formulas used for odor and stain removal caused by mold, mildew and algae.The company also performs the service of mold remediation in South Florida employing the use of the chemicals during the remediation process. The company is in the process of applying for import and distribution clearance in China for its BioClear FF product used in the cleaning and sanitizing of surfaces and equipment found on poultry farms. The company is investigating ways to expand distribution of TKO, one of its leading products currently being sold to the hospitality industry in Southeast Florida. Research and development work for specially formulated products for use in cleaning and sanitizing automobile interiors is underway. INTRODUCTION Health risks linked to mold exposure and its resultant toxins are driving an enormous industry of testing, identification, remediation, and repair of infected buildings. There currently exists a huge backlog of demand for effective solutions to this mold "crisis" that is forecasted to continue unabated for years to come. The Red Reef BioClear System focuses on water intrusion and the resultant damage to building structures, including single-family residential, multi-unit residential, commercial, retail, hotel, office, industrial, institutional, and healthcare facilities. Clients will either pay for our services directly, or through settled insurance claims. Direct pay clients will be building owners and managers. Insurance clients will be attorneys, adjusters and their superiors. Most data available describing the mold remediation industry is almost exclusively supplied by the insurance industry, and does not document activity by segments (i.e. residential, commercial, industrial, and institutional). The industry trade associations provide little credible guidance other than to promote their owners' agendas. Though accurate data about total dollars and share of the mold remediation market is scarce, we can provide substantial anecdotal evidence and information from various sources, as well as examples of activities, which will impact the market and contribute to its continued growth. 4 Table of Contents OBJECTIVES The objective of RRLB is to become the premier company for mold remediation in Florida and beyond.We will utilize a unique "streamlined" decontamination process enabled by new state-of-the-art mold-killing products that create exceptional profit potential. Our streamlined, step-by-step, decontamination process concentrates on identifying the contamination problem and having moisture intrusion problems corrected which have principally caused the mold infestation to take hold. Once the problem is identified and corrected, our approach and process is to eradicate the mold infestation through application of several chemical means (fogging and spraying of effective specially developed chemical solutions) as opposed to physical (structural removal) means. This results in a drastic minimization of the deconstruction/reconstruction effort, thereby saving time, labor and material costs needed to perform the mold remediation, which in turn leads to greater profit potential. Our products allow for applications in areas such as animal husbandry, hospitality, medical and nursing home facilities, and in any area where the proliferation of bacteria, virus and fungi pose threats to the inhabitants of these facilities. Leveraging our exclusive proprietary technology to these products, we will develop additional applications in other industries creating new revenue opportunities, such as specially formulated products for use in cleaning and sanitizing automobile interiors. We intend to use infusions of capital and/or debt to launch operations, secure or develop exclusive synergetic product rights, establish a market position, and achieve significant financial goals. THE OFFERING. The Issuer: Red Reef Laboratories International, Inc. The Sellers: Selling Security Holders Shares Offered: By Selling Security Holders 224,604,546 shares of common stock Estimated Offering Price: By Red Reef Laboratories International, Inc. Not Applicable By Selling Security Holders Prevailing market prices Proceeds to Red Reef Laboratories Gross Proceeds $ 0 Estimated Net Proceeds $ 0 Proceeds to Selling Security Holders Gross Proceeds $2,246,045 Estimated Net Proceeds $2,246,045 (assumes shares are sold in private transactions with no commissions). Common Stock to be Outstanding after Offering: 992,449,390 shares Dividend Policy We do not anticipate paying dividends on our common stock in the foreseeable future. Use of Proceeds We will not receive any proceeds from this sale. Risk Factors The securities offered hereby are speculative and involve a high degree of risk, including The risk of substantial and immediate dilution. See “Risk Factors” at page 9 and “Dilution” at page 16. 5 Table of Contents As of December 4, 2007 we had 992,449,390 shares of our common stock outstanding. This offering is comprised of a registered securities offering by the Selling Security Holders who intend to sell all 224,604,546 shares of common stock that they received for providing cash and services to our Company. We and the Selling Security Holders have acknowledged that we are familiar with the anti-manipulation rules of the SEC, including Regulation M. These rules may apply to sales by Red Reef Laboratories and the Selling Security Holders in the market if a market develops. Regulation M prohibits any person who participates in a distribution from bidding for or purchasing any security which is the subject of the distribution until the entire distribution is complete. It also prohibits sales or purchases to stabilize the price of a security in the distribution. We have paid all estimated expenses of registering the securities. Our offering expenses are approximately $35,993 which have been paid. FINANCIAL SUMMARY INFORMATION. Because this is only a financial summary, it does not contain all the financial information that may be important to you. You should also read carefully all the information in this prospectus, including the financial statements and their explanatory notes. Unaudited Financial Summary Information for the Nine Months Ended June 30, 2007 and 2006 Statements of Operations For the nine months ended June 30, 2007 For the nine months ended June 30, 2006 Revenues $ 450,900 73,332 Cost of sales $ 190 $ 1,093 Gross profit $ 450,710 $ 72,239 Operating expenses $ 1,023,599 $ 768,293 Income (loss) from operations $ (572,889 ) $ (696,054) Other expense, net $ 2,869 $ (24,843) Net (loss) $ (570,020 ) $ (720,897 ) Net income (loss) per common share (0.00 ) $ (0.00 ) 6 Table of Contents Balance Sheets As of June 30, 2007 Available cash $ 4,566 Total current assets $ 8,575 Other assets $ 540,223 Total Assets $ 548,798 Current liabilities $ 536,719 Stockholders’ equity (deficit) $ (55,013 ) Total liabilities and stockholders’ equity $ 548,798 Audited Financial Summary Information for the Years Ended September 30, 2006 and 2005 Statements of Operations For the year ended September 30, 2006 For the year ended September 30, 2005 Revenues $ 76,575 12,224 Cost of Sales $ 1,216 $ - Gross profit $ 75,359 $ 12,224 Operating expenses $ 2,208,002 $ 608,976 Income (loss) from operations $ - $ - Other expense, net $ - $ - Net income (loss) $ (2,132,643 ) $ (596,752) Net income per common share $ .00 $ 0.00 Balance Sheets As of December 31, 2006 Available cash $ 15,144 Total current assets $ 19,343 Other assets $ 36,009 Total Assets $ 55,352 Current liabilities $ 1,387,610 Stockholders’ equity (deficit) $ (1,785,743 ) Total liabilities and stockholders’ equity $ 55,352 7 Table of Contents RISK FACTORS There are many factors that affect the Company’s business, operating results and financial conditions, many of which are beyond its control. The following is a description of the most significant factors that might cause the actual results of operations in future periods to differ materially from those currently expected or desired. The Company’s limited operating history and near absence of revenues makes evaluation of our business and prospects difficult. We have received a report from our independent auditors on our financial statements for fiscal years ended September 30, 2006 and 2005. The footnotes to our financial statements list factors, including limited revenues since incorporation that raise some doubt about our ability to continue as a going concern. We recorded revenues of $76,575 and $12,224 for the years ended September 30, 2006 and 2005, respectively. The Company does not expect to pay dividends on our common stock. It is unlikely any dividends will be paid on the Shares in the near future; and there are no legal requirements or promise made by the Company to declare or pay dividends, and even if profitable, the Company may elect to use the profits for the business in lieu of declaring any dividends. Natural disasters, including hurricanes, fires and floods, could severely damage or interrupt the Company’s systems and operations and result in an adverse effect on the Company’s business, financial condition or results of operations. Natural disasters such as fire, flood, earthquake, tornado, power loss, break-in or similar event could severely damage or interrupt the Company’s systems and operations and/or result in temporary or permanent loss of manufacturing capability. Great delays could be experienced; power outages and communication blackouts could occur that would effectively halt, indefinitely, operations or that would cripple the Company at this critical growth stage. Management, though experienced in this field, is small and may not be able to handle fast growth in time to train additional managers. This could bring to bear undue strain on the Company that could derail growth. We may not be able to sell our products effectively if our management does not have adequate time and resources to conduct our distribution activities. Moreover, as our sales grow, the strain on our management to sell and distribute products may increase. In the event that we decide to retain distributors, we may not be able to establish relationships with distributors. In addition, we may incur additional costs and business delays and interruptions in sourcing distributors. The revenue sources may take significantly longer to implement than planned. This could exhaust the Company’s revenues and bring operations to a halt. The market for environmentally friendly sanitizing products is new and evolving. As a result, demand and market acceptance for our products is uncertain. If this new market fails to develop, develops more slowly than expected or becomes saturated with competitors, or if our products do not achieve or sustain market acceptance, our business could be harmed. 8 Table of Contents Extreme market conditions of high inflation, low inflation, easy access to financing or a tightening of the money supply could hamper the effects of the Company’s advertising, marketing and sales efforts. The desire for our products is strongly influenced by the condition of the economy, access to credit and the condition of the financial markets. The Company has substantial near-term capital needs; we may be unable to obtain the additional funding needed to enable us to operate profitably in the future. We will require additional funding over the next twelve months to develop our business estimated to be equal to $100,000.Presently, we have only $15,143 worth of liquid assets with which to pay our expenses.Accordingly, we will seek outside sources of capital such as conventional bank financing; however, there can be no assurance that additional capital will be available on favorable terms to us. If adequate funds are not available, we may be required to curtail operations or to obtain funds by entering into collaboration agreements on unattractive terms. In addition, we have no credit facility or other committed sources of capital sufficient to fund our business plan. We may be unable to establish credit arrangements on satisfactory terms. If capital resources are insufficient to meet our future capital requirements, we may have to raise funds to continue development of our operations. To the extent that additional capital is raised through the sale of equity and/or convertible debt securities, the issuance of such securities could result in dilution to our shareholders and/or increased debt service commitments. If adequate funds are not available, we may be unable to sufficiently develop our operations to become profitable. If the Company loses the services of its President, our business may be impaired. Our success is heavily dependent upon the continued and active participation of our president, Dr. Claus Wagner Bartak. The loss of Dr. Bartak’s services could have a severely detrimental effect upon the success and development of our business, inasmuch as he is the only officer with the experience to continue the operations of the company. The Company does not have any plans to hire additional personnel for at least the next six months, which may cause substantial delays in our operations. Although we plan to expand our business and operations, we have no plans to hire additional personnel for at least the next six months.As we expand our business, there will be additional strains on our operations due to increased cost.In addition, there may be additional demand for our services.We now only have the services of our president to accomplish our current business and our planned expansion. If our growth outpaces his ability to provide services and we do not hire additional personnel, itmay cause substantial delays in our operations. 9 Table of Contents The Company’s lack of an established nation-wide brand name could negatively impact our ability to effectively compete, which could prevent us from acquiring customers and increasing our revenues. A significant element of our business strategy is to build market share by continuing to promote and establish the “Red Reef BioClear” brand. If we cannot establish our brand identity, we may fail to build the critical mass of customers required to substantially increase our revenues. Promoting and positioning our brand will depend largely on the success of our sales and marketing efforts and our ability to provide a consistent, high quality customer experience. To promote our brand, we expect that we will incur substantial expenses related to advertising and other marketing efforts. If our brand promotion activities fail, our ability to attract new customers and maintain customer relationships will be adversely affected, and, as a result, our financial condition and results of operations will suffer. As public awareness of the health risks and economic costs of mold contamination grows, we expect competition to increase, which could make it more difficult for us to grow and achieve profitability. We expect competition to increase as awareness of mold-related problems increases and as we demonstrate the success of mold prevention. A rapid increase in competition could negatively affect our ability to develop new and retain our existing clients and the prices that we can charge. Many of our competitors and potential competitors have substantially greater financial resources, customer support, technical and marketing resources, larger customer bases, longer operating histories, greater name recognition and more established relationships than we do. We cannot be sure that we will have the resources or expertise to compete successfully. Compared to us, our competitors may be able to: • develop and expand their products and services more quickly; • adapt faster to new or emerging technologies and changing customer needs and preferences; • take advantage of acquisitions and other opportunities more readily; • negotiate more favorable agreements with vendors and customers; • devote greater resources to marketing and selling their products or services; and • address customer service issues more effectively. Some of our competitors may also be able to increase their market share by providing customers with additional benefits or by reducing their prices. We cannot be sure that we will be able to match price reductions by our competitors. In addition, our competitors may form strategic relationships to better compete with us. These relationships may take the form of strategic investments, joint-marketing agreements, licenses or other contractual arrangements that could increase our competitors’ ability to serve customers. If our competitors are successful in entering our market, our ability to grow or even sustain our current business could be adversely impacted. Any failure of our products to fulfill their stated purpose could result in lawsuits for product liability or breach of contract, which could have a material adverse effect on our business. Although we currently maintain product liability insurance, a successful claim against us in excess of our insurance coverage could have a material adverse effect on our results of operations, financial condition or business.Even unsuccessful claims would result in expenditure of funds in litigation, as well as diversion of management time and resources. 10 Table of Contents ITEM 4.
